Citation Nr: 1045658	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and W.R.


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1947.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the RO.  The Veteran 
perfected a timely appeal.  

In January 2010, the Veteran appeared and testified at the RO in 
Albuquerque, New Mexico before the undersigned Veterans Law 
Judge, who was designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of the 
hearing has been reviewed and associated with the claims file.  

This claim was previously before the Board in March 2010 and was 
remanded for further development.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (explaining the 
distinction between initial rating claims and claims for 
increased ratings for an already service-connected disability).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection, the Veteran's PTSD results in 
occupational and social impairment with reduced reliability and 
productivity due to nightmares and intrusive thoughts, chronic 
sleep problems, depression, irritability, outbursts of anger and 
feelings of frustration with avoidant behavior, and difficulty in 
establishing and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent, for 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. 
App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case the RO).  Id.; 
Pelegrini v. Principi, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

A March 2008 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and met 
all of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to it 
that any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The Unites States Court 
of Appeals for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); 
Dingess, 19 Vet. App. at 491.  The Board notes that the March 
2008 pre-rating letter included notice as to how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts these types of determinations, consistent 
with Dingess.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided herein on appeal. Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service treatment 
records, and the report of VA examinations conducted in May 2008 
and July 2010.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and his friend and their testimony from the January 2010 Board 
hearing.  Thus, the Board finds that all necessary notification 
and development action on this claim has been accomplished.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a Veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores given by VA examiners and 
outpatient specialists ranging between 45 and 60.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III.  Analysis

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the criteria for a disability 
rating in excess of 50 percent is not warranted for the Veteran's 
service-connected PTSD.  

A February 2005 VA outpatient note shows that the Veteran 
reported that his wife died about 25 years ago and that he now 
lives with another lady who cares for him.  The Veteran was given 
a multi-system physical examination and the examiner noted that 
the Veteran's psychiatric system was appropriate.  The Veteran 
was administered a depression screen-the Veteran tested positive 
for a mood disorder.  

An August 2006 VA outpatient treatment note shows that the 
Veteran tested negative for a depression screen.  

A December 2007 VA internal medicine outpatient note shows that 
the Veteran was screened for PTSD and depression.  The Veteran 
denied nightmares.  He denied being on guard, watchful, or easily 
startled.  He also denied feeling numb or detached from others, 
activities, or his surroundings.  The PTSD screen was negative.  
The Veteran also tested negative for depression and indicated 
that he had no trouble with feeling down, depressed, or hopeless.  
He also stated that he did not feel tired or have little energy.  
He denied a poor appetite or over-eating.  He denied trouble 
concentrating on things and denied thoughts about hurting 
himself.  The only symptom the Veteran endorsed was that he had 
sleep troubles several days.  

A January 2008 VA treatment record shows that the Veteran 
complained of social withdrawal, anger, sleep problems, 
flashbacks from the war, difficulty coping with the stress of 
life, and loss of trust.  He also reported depression and anxiety 
and stated that he has fleeting thoughts of suicide but no plans.  

A March 2008 VA treatment note shows that the Veteran indicated 
that unpleasant dreams were still his main concern.  He stated 
that his sleep and appetite were unchanged.  Specifically, the 
Veteran stated that he had poor sleep; onset insomnia; felt he 
got 5-6 hours of sleep per night; sometimes takes a nap in the 
evening; reports combat related nightmares 1-3 times per week 
that wake him up and he cannot go back to sleep.  He reported a 
poor appetite but his weight was stable.  The Veteran reported 
living with a woman friend whom he shares an apartment with.  He 
stated that he was widowed; retired from civil service where he 
was a munitions handler at army ammunition depot.  He indicated 
that he watches sports on television and works in his yard.  
Objectively, the Veteran was fully oriented.  His dress, hygiene, 
and behavior were appropriate.  His mood was mildly depressed 
appearing.  His thought process was linear and his thought 
content and speech were unremarkable.  The Veteran was assessed 
as having chronic PTSD with the target symptoms being sleep 
disturbance and irritability.  He was assigned a GAF score of 50.  

A May 2008 VA examination report shows that the Veteran reported 
that he has been married twice.  His first marriage was in 1948 
and lasted for six months.  His second marriage was from 1952-
1980 and ended because his wife passed away.  The Veteran 
reported currently having a lady friend with whom he lives.  He 
and his lady friend go out to eat once and awhile and visit 
friends but spend most of their time at home.  He stated that he 
works around the house and in the yard.  

Upon physical examination the Veteran was clean, neatly groomed, 
and appropriately dressed.  His psychomotor activity and speech 
were unremarkable.  His attitude toward the examiner was 
cooperative and friendly.  His affect was normal and his mood was 
good.  The Veteran was unable to do serial 7's and spell forward 
and backward.  The Veteran was fully oriented.  His thought 
process and thought content were unremarkable.  No delusions were 
noted.  No inappropriate behavior was noted and the Veteran 
denied obsessive/ritualistic behavior.  The Veteran denied having 
panic attacks but stated that he has had homicidal and suicidal 
thoughts.  His remote and immediate memory were moderately 
impaired.  

The Veteran reported feeling intense fear, feelings of 
hopelessness, and feelings of horror.  He endorsed PTSD symptoms 
of recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions, recurrent 
distressing dreams of the event, intense psychological distress 
at exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  He also makes efforts 
to avoid thoughts, feelings, or conversations associated with 
trauma and efforts to avoid activities, places, or people that 
arouse recollections of the trauma.  The Veteran also has 
difficulty falling or staying asleep.  He has irritability, or 
outbursts of anger, difficulty concentrating, and exaggerated 
startle response.  

The Veteran was diagnosed with chronic PTSD and assigned a GAF 
score of 60.  The Veteran has a limited circle of friends and 
does not socialize much since his exposure to combat.  He defines 
himself as a loner and not too friendly.  The examiner found that 
there was not total occupational and social impairment due to 
PTSD signs and symptoms.  The examiner found that the PTSD 
symptoms do not result in deficiencies in most areas nor do they 
cause reduced reliability and productivity.  

A July 2008 VA treatment record shows that the Veteran reported 
having unpleasant dreams (combat related nightmares) that wake 
him and he cannot go back to sleep.  He reported a poor appetite.  
His dress, hygiene, and behavior were appropriate and his mood 
was mildly depressed.  His thought process was linear and his 
thought content and speech were unremarkable.  The Veteran was 
assessed as having chronic PTSD and assigned a GAF score of 50.  

A September 2008 VA treatment record revealed similar complaints 
and findings.  The Veteran reported some improvement with 
increased medication, though still has times that is does not 
help.  His sleep and appetite were unchanged.  Specifically, he 
reported that his sleep was poor; onset insomnia; felt he only 
got about 5-6 hours of sleep per night, sometimes with a nap in 
the evening; reports combat related nightmares 1-3 times per week 
that wake him up and he cannot go back to sleep.  He reported a 
poor appetite but his weight was stable.  The Veteran reported 
living with a woman friend whom he shares an apartment with.  He 
reported being widowed and retired from civil service.  
Recreationally, he watches sports and works in his yard.  
Objectively, the Veteran was fully oriented.  His dress, hygiene, 
and behavior were appropriate.  His mood was mildly depressed 
appearing and his thought process was linear.  His thought 
content and speech were unremarkable.  The Veteran was assessed 
as having chronic PTSD with target symptoms of sleep disturbance 
and irritability.  The Veteran was assigned a GAF score of 50.  

An October 2008 VA treatment record shows that the Veteran 
reported some depression (fleeting suicidal ideation but with no 
plan) and continued problems with nightmares and loss of sleep.  
The Veteran stated that the medications were not working for him 
and he had been having some very bad days-during which he had a 
VA examination.  The Veteran was assigned a GAF score of 45.  

A December 2009 VA treatment record shows that the Veteran was 
having increased difficulty managing his PTSD symptoms which are 
exacerbated by his bodily pain.  He has gotten depressed and 
frustrated in general and is isolating more.  He is more guarded 
with his communication and complains of not being able to 
concentrate.  His sleep remains disturbed.  He was assigned a GAF 
score of 46.  

A July 2010 VA examination report shows that the Veteran reported 
living with a partner with whom he has lived with for the last 
fifteen years.  He stated that he was married for thirty years 
but his wife passed away in 1980.  His partner accompanied him to 
the examination and stated that although they have a very good 
relationship he has had increased periods of nervousness, 
grumpiness, and stubbornness.  The Veteran indicated that he has 
one son and one daughter with whom he does not have good 
relationships with.  He stated that he has some friendships-one 
in particular that he spends time with and likes to go fishing 
with.  He described himself as a loner.  He reported hobbies of 
fishing and yard work.  The Veteran stated that he retired in 
1983 due to age.  

Upon examination the Veteran was clean, neatly groomed, and 
appropriately dressed.  His speech was unremarkable and his 
attitude was cooperative.  His affect was normal and his mood was 
good.  He was able to do serial seven's but was not able to spell 
a word backwards.  The Veteran was oriented to person and place 
but not to time.  His thought process and content were 
unremarkable.  No delusions or hallucinations were noted and 
insight and judgment were normal.  He reported sleep impairment 
which is characterized by only sleeping 4-6 hours a night and 
nightmares.  The Veteran denied obsessive or ritualistic 
behavior.  He stated that he does have panic attacks, not too 
often, but it does happen.  Suicidal and homicidal ideation was 
denied.  Impulse control was good.  His recent, remote, and 
immediate memory were moderately impaired.  The examiner did note 
the Veteran's age (84) with respect to his memory issues.  

The examiner noted that the Veteran has recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions and recurrent distressing dreams of the 
event.  The Veteran experiences intense psychological distress at 
exposure to internal or external cues that symbolize or resemble 
an aspect of the traumatic event.  Efforts are made to avoid 
thoughts, feelings, or conversations associated with the trauma.  
Efforts are also made to avoid activities, places, or people that 
arouse recollections of the trauma.  The Veteran also has 
difficulty falling or staying asleep, irritability, 
hypervigilance, and outbursts of anger.  He stated that he 
experiences these symptoms on a daily basis and it feels like it 
is getting worse and worse.  

The Veteran was diagnosed with chronic PTSD and depressive 
disorder not otherwise specified (likely secondary to PTSD).  The 
Veteran was assigned a GAF score of 55.  The examiner indicated 
that there was not total occupational and social impairment due 
to his PTSD symptoms.  However, the examiner found that the PTSD 
symptoms cause deficiencies in most areas-specifically thinking, 
family relations, and mood.  Finally, the examiner notes that 
with age and physical limitations (fewer distractions) the 
Veteran's symptoms have increased and are beginning to be evident 
to his family.  

A January 2010 VA treatment record shows that the Veteran 
complained of difficulty sleeping.  He admitted to depressive 
symptoms and combat related nightmares that wake him up. He 
reported a poor appetite and stated that he has had passive 
suicidal ideation but denied active ideation, plan, or intent.  
His mood was mildly depressed.  The Veteran was assessed as 
having chronic PTSD and assigned a GAF score of 50.  

A written statement from the Veteran's friend indicated that the 
friend felt as if the Veteran had lost interest in his life.  The 
friend stated that the Veteran used to like to go fishing, work 
in the yard, and do wood working but now barely seemed interested 
in those activities.

The Veteran testified at his January 2010 Board hearing and 
indicated that he gets up a lot at night and loses a lot of 
sleep.  He stated that some nights he only gets two hours of 
sleep a night and other times he will just get up and look 
around.  The Veteran testified that he finds himself getting 
angry for no reason with his lady friend and having unprovoked 
irritability.  He also stated that he experiences anxiety, panic 
attacks, and depression about once or twice a week.  

The Veteran's friend testified and stated that he has seen the 
Veteran become much less interested in his life.  He testified 
that the Veteran seems to be going into a shell.

After a careful and considered review of the record, the evidence 
shows that the Veteran's symptoms, as described above, have not 
cause occupational impairment of any kind.  The Veteran reported 
at his July 2010 VA examination that he retired from working as a 
supervisor in 1983 due to age eligibility or the duration of his 
work.  Similarly at the Veteran's May 2008 VA examination, the 
Veteran stated that he worked for 36 years and retired in 1983 
because he was eligible by age or duration of work.  Thus, there 
is no indication that the Veteran's PTSD symptoms impaired his 
ability to work or affected his employment status at any time 
prior to his retirement.

With regards to the degree to which the Veteran's PTSD symptoms 
cause social impairment, the Board finds that the effects of his 
symptoms are most consistent with the criteria for a 50 percent 
rating.  The evidence of record does not show that the Veteran 
has an inability to establish and maintain social relationships.  
To the contrary, the evidence discloses that the Veteran has been 
living with the same woman for over fifteen years.  At the 
Veteran's July 2010 VA examination, the Veteran's lady friend 
stated that their relationship was "good" despite his 
nervousness, grumpiness, and stubbornness.  Previous to that 
relationship, the Veteran was married twice.  The first marriage 
was six months but the second marriage lasted for 28 years and 
ended when the Veteran's wife passed away.  As such, the evidence 
shows that the Veteran has been able to establish and maintain 
both work (with a history of 36 years of employment) and family 
relationships.  In addition, the Veteran reported seeing his 
children and grandchildren frequently; although he reports 
arguing with them due to his nervousness, the Veteran has 
maintained these relationships.

The Veteran describes himself as a loner but also reported 
engaging in social activities such as fishing with a friend.  At 
his May 2008 VA examination he stated that he had a limited 
circle of friends and does not socialize much.  As stated above 
one of the Veterans friends testified at his Board hearing that 
the Veteran seemed to be going into a shell.  The Veteran's 
symptoms seem to most affect his ability to socialize outside of 
his family.  In any event, while the Veteran may have difficulty 
in establishing and maintaining effective social relationships, 
the record does not show that the Veteran has an inability to 
establish and maintain effective relationships, as demonstrated 
by his lengthy employment history, and his relationship over the 
years with his family, his lady friend and his friend who 
testified on his behalf.

The Board notes that the July 2010 examiner found that the PTSD 
symptoms cause deficiencies in most areas-specifically thinking, 
family relations, and mood.  However, this same examiner does not 
describe the Veteran to have: illogical, obscure or irrelevant 
speech; near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
obsessive rituals which interfere with routine activities; 
spatial disorientation; neglect of personal hygiene; or, 
difficulty adapting to stressful circumstances.  Rather, the 
examiner identified the Veteran's ability to cope with his 
symptoms by finding ways to distract himself with social and 
recreational activities, such as walking, yard work or fishing, 
and by choosing to simply walk away to avoid outbursts of anger 
and feelings of frustration.  Also, the symptoms that the 
examiner identified as causing deficiencies were the same 
symptoms that the Veteran has had since service connection and 
the severity of those identified symptoms were also consistent 
with the level of severity of the symptoms since service 
connection-thus it does not appear that the symptoms increased 
in severity from the time of service connection to the July 2010 
VA examination.  For example, the examiner noted that the Veteran 
has a deficiency in his family relations due to his symptoms of 
moodiness.  The evidence of record has shows that the Veteran has 
consistently had subjective complaints of irritability and 
moodiness which have resulted in strained family relations.  In 
fact, upon clinical evaluation, the VA examiner in July 2010 
noted that the Veteran's affect was normal; his mood was good; 
his thought content and process were unremarkable; his behavior 
was appropriate; and the extent of his impulse control was good, 
with no episodes of violence, and that he understood the outcome 
of his behavior and that he has a problem.

Also of importance is the fact that the May 2008 VA examiner 
found that the Veteran did not have deficiencies in most areas 
(judgment, thinking, mood, family relations, work) and 
furthermore found that the Veteran did not have reduced 
reliability and productivity due to his PTSD symptoms.  In fact, 
the May 2008 examiner did not even find that the Veteran had an 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to his PTSD symptoms.  
The May 2008 VA examination report is consistent with the above 
described evidence of record (VA treatment records dated from 
2005-2010) which show that the Veteran's symptoms of PTSD have 
been characterized largely by irritability and sleep problems.  
The January 2010 examination report discusses the same symptoms 
and level of severity of those symptoms as does the other 
evidence of record.  

The Board, in determining whether the Veteran is entitled to a 
rating in excess of 50 percent, has also considered the GAF 
scores that have been assigned to the Veteran throughout the 
course of his treatment.  The Veteran has received scores ranging 
from 45-60.  Most consistently, the Veteran received a GAF score 
of 50.  He had scores of 45 and 46 and scores of 55 and 60 as 
well.  As stated above scores ranging from 41-50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  However, in reviewing the Veteran's symptoms the 
Veteran was not shown to have severe obsessional rituals, 
frequent shoplifting or serious social impairment, or any other 
symptoms which would be indicative of a severe condition.  The 
hallmark of the Veteran's PTSD has been irritability and sleep 
problems.  The evidence of record has shown that the Veteran does 
not have severe social impairment (long-term relationships, 
relationships with children and grandchildren, and friendship 
were shown by the evidence of record).  The Board notes that 
symptoms of the Veteran's disorder provide the primary basis for 
the rating assigned and therefore, when considering the Veteran's 
symptoms the Board finds that the Veteran's PTSD does not warrant 
a rating in excess of 50 percent. 

Thus, when viewing the evidence as a whole and taking into 
consideration the VA treatment records which describe the 
Veteran's PTSD symptomatology throughout the appeal period and 
the other evidence of record, the Board finds that the Veteran's 
PTSD symptoms have caused social impairment with reduced 
reliability and productivity which approximates a 50 percent 
disability rating.

Since service connection, the Veteran's PTSD has been no more 
than 50 percent disabling, therefore the requirements for a 
rating of 70 or a 100 percent have not been met.  As the Board 
finds that the record presents no basis for an assignment of more 
than a 50 percent rating for PTSD, there is no basis for staged 
ratings of the disability pursuant to Fenderson and Hart.  
Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds the Veteran's disability 
approximates findings for a 50 percent disability evaluation and 
therefore a rating in excess of 50 percent is not warranted.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that his PTSD reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher than 
the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in interference with employment, 
beyond that contemplated in the assigned evaluation, for the 
period in question.  The Veteran reported at both of his VA 
examinations that he has been retired since 1983 and retired for 
reasons not associated with his service-connected PTSD.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or emergency 
room visits for his PTSD.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


